EXHIBIT 10.2

 

Amendment No. 2 dated as of August 6, 2008 (this “Amendment”) to the Receivables
Purchase Agreement, by and among the subsidiaries of Tyson named as Sellers on
Schedule I to the Receivables Purchase Agreement (as defined below) (the
“Sellers”; each, individually, a “Seller”), TYSON RECEIVABLES CORPORATION
(“TRC”), a Delaware corporation, as transferor (in such capacity, the
“Transferor”), TYSON FOODS, INC., a Delaware corporation, individually
(“Tyson”), as collection agent (in such capacity, the “Collection Agent”) and as
guarantor under the Limited Guaranty set forth in Article IX of the Receivables
Transfer Agreement (in such capacity, the “Guarantor”), the several commercial
paper conduits party to the Receivables Transfer Agreement and their respective
permitted successors and assigns (the “CP Conduit Purchasers”), the several
financial institutions party to the Receivables Transfer Agreement as “Committed
Purchasers” and their respective permitted successors and assigns (the
“Committed Purchasers”), the agent bank for each CP Conduit Purchaser and
Committed Purchaser party to the Receivables Transfer Agreement and its
permitted successors and assigns (the “Funding Agent” with respect to such CP
Conduit Purchaser and Committed Purchaser), and JPMORGAN CHASE BANK (formerly
known as The Chase Manhattan Bank), a New York state banking corporation
(“JPMCB”), as administrative agent for the benefit of the CP Conduit Purchasers,
the Committed Purchasers and the Funding Agents (in such capacity, the
“Administrative Agent”) in connection with and under the Amended and Restated
Receivables Transfer Agreement dated as of August 6, 2008, by and among the
Transferor, the Collection Agent, the Guarantor, the CP Conduit Purchasers, the
Committed Purchasers, the Funding Agent and the Administrative Agent (the
“Receivables Transfer Agreement”) and the Receivables Purchase Agreement dated
as of October 17, 2001, by and among Tyson, the Sellers and TRC, as purchaser
(in such capacity, the “Purchaser”) (as amended prior to the date hereof, the
“Receivables Purchase Agreement”).

 

WHEREAS, the parties to the Receivables Purchase Agreement wish to amend the
Receivables Purchase Agreement;

WHEREAS, the parties to the Receivables Transfer Agreement consent to the
amendment of the Receivables Purchase Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
hereto as follows:

Section 1. Definitions. Unless otherwise defined in this Amendment, all defined
terms used in this Amendment, including the Recitals hereto, shall have the
meanings ascribed to such terms in the Receivables Transfer Agreement.

Section 2. Amendment to Section 2.01(d). Section 2.01(d) of the Receivables
Purchase Agreement is hereby amended by adding the following to the end thereof:

“If any sale by a Seller to the Purchaser hereunder shall be characterized as a
secured loan and not as a sale or such sale shall for any reason be ineffective
or unenforceable, each Seller and the Purchaser represents and warrants as to
itself that each remittance of Collections by a Seller to the Purchaser
hereunder will have been (i) in payment of a debt incurred by such

 

--------------------------------------------------------------------------------



 

Seller in the ordinary course of business or financial affairs of such Seller
and the Purchaser and (ii) made in the ordinary course of business or financial
affairs of such Seller and the Purchaser.”

Section 3. Acknowledgment of Guarantor. The Guarantor hereby acknowledges
receipt of and notice of, and consents to the terms of, this Amendment.

Section 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall constitute an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Amendment shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
will be effective on the date (the “Effective Date”) when:

 

(a)

executed counterparts of this Amendment, are delivered by each party hereto to
the Administrative Agent;

 

(b)

the Rating Agencies have provided the Rating Confirmations to the Administrative
Agent and the Funding Agents, as may be necessary; and

 

(c)

the Administrative Agent has received such other documents, instruments,
certificates and opinions as the Administrative Agent or any Funding Agent shall
reasonably request.

Section 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

Section 6. Headings. Section headings in this Amendment are included for
convenience of reference only and are not part of this agreement for any other
purpose.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

TYSON FOODS, INC.,

By: /s/ Ted Jones

 

Name:   Ted Jones

 

Title:      Vice President - Treasurer

 

 

As Purchaser:

TYSON RECEIVABLES CORPORATION,

By: /s/ Ted Jones

 

Name:    Ted Jones

 

Title:      Vice President - Treasurer

 

 

As Sellers:

THE PORK GROUP, INC.
TYSON FOODS, INC.
TYSON MEXICAN ORIGINAL, INC.
TYSON SALES AND DISTRIBUTION, INC.
TYSON FRESH MEATS, INC. (formerly known as IBP, INC.),

By:/s/ Ted Jones

 

Name: Ted Jones

 

Title: Vice President - Treasurer

 

 

jpmorgan chase bank (formerly known as The Chase Manhattan Bank), as
Administrative Agent

By: /s/ Joel Gedroic

 

Name: Joel Gedroic

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------



 



 

PARK AVENUE RECEIVABLES COMPANY , LLC, as CP Conduit Purchaser

By: /s/ Joel Gedroic

 

Name: Joel Gedroic

 

Title: Executive Director

 

JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), as Committed
Purchaser for Park Avenue Receivables Company, LLC

By: /s/ Joel Gedroic

 

Name: Joel Gedroic

 

Title: Executive Director

 

JPMORGAN CHASE BANK (formerly known as The Chase Manhattan Bank), as Funding
Agent for Park Avenue Receivables Company, LLC

By: /s/ Joel Gedroic

 

Name: Joel Gedroic

 

Title: Executive Director

 

three pillars funding llc, as CP Conduit Purchaser

By: /s/ Doris J. Hearn

 

Name: Doris J. Hearn

 

Title: Vice President

 

SUNTRUST BANK, as Committed Purchaser for Three Pillars Funding, LLC

By: /s/ M. Gabe Bonfield

 

Name: M. Gabe Bonfield

 

Title: Vice President

 

SunTrust Robinson Humphrey, INC., as Funding Agent for Three Pillars Funding,
LLC

By: /s/ Joseph R. Franke

 

Name: Joseph R. Franke

 

Title: Director

 



 

--------------------------------------------------------------------------------



 

 

nieuw amsterdam receivables, corporation, as CP Conduit Purchaser

By: /s/ Damian A. Perez

 

Name: Damian A. Perez

 

Title: Vice President

 

 

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Committed Purchaser for Nieuw Amsterdam Receivables
Corporation

By: /s/ Maria (Jle) Wu

 

Name: Maria (Jle) Wu

 

Title: Attorney-in-Fact

 

 

By: /s/ Christopher Lew

 

Name: Christopher Lew

 

Title: Vice President

 

 

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK
B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Funding Agent for Niewuw Amsterdam Receivables Corporation

By: /s/ Maria (Jle) Wu

 

Name: Maria (Jle) Wu

 

Title: Attorney-in-Fact

 

 

By: /s/ Christopher Lew

 

Name: Christopher Lew

 

Title: Vice President

 

 

 

 

 